DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on June 25, 2021 for application 14276651.


Acknowledgements

Claims 18-19 and 21 have been examined and rejected. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments


Applicant’s arguments are moot under new grounds of rejection.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Laracey (US 8,380,177 B2) in view of Payne et al. (5,715,314) in view of Ciancio et al. (US 7,618,318 B2) in view of PATEL et al. (US 2012/0117181 A1)
Regarding Claim 18, Laracey discloses a method (Fig.7; Col. 33 lines 7-17, Col. 41 lines 30-41, Col. 42 lines 42-67), comprising:
- communicating between the retail terminal device and the mobile device operated by a consumer that interacts with a mobile application of the mobile device, wherein communicating further includes initiating a Col. 4 lines 34-51, Col. 5 lines 41-59, Col. 7 lines 33-45, Col. 10 lines 32-Col. 11 line 3, Col. 11 lines 57-67, Col. 26 lines 32-45)
- identifying, by the retail terminal device, a processing point for the transaction where a payment is required from the consumer for proceeding with the transaction; (Col. 3 lines 66-Col. 4 line 11, Col. 4 lines 41-60, Col. 11 lines 57-67, Col. 15 lines 33-40, Col. 16 lines 16-26, Col. 23 lines 61-65, Col. 26 lines 32-61)
- acquiring, by a transaction server, a request for payment processing of the payment (Col. 4 lines 62-64)
- obtaining, by the retail terminal device from the transaction server, a token uniquely identifying a session for the transaction and associated with the consumer, and the payment based on the acquiring (Col. 4 line 52-Col. 5 line 40)
- providing, by the retail terminal device, the token to the mobile application of the mobile device (Col. 5 lines 30-40)
- receiving, by the transaction server, the token that is signed from the mobile application of the mobile device (Col. 3 lines 66-Col. 4 line 11, Col. 4 lines 41-60, Col. 11 lines 57-67, Col. 15 lines 33-40, Col. 16 lines 16-26, Col. 26 lines 32-61)
- identifying, by the transaction server, the payment details from the preregistered account (Col. 4 lines 61-67, Col. 7 line 33-Col. 8 line 22, Col. 12 lines 39-46, Col. 26 lines 20-25)
- processing, by the transaction server, the payment details completing payment for the transaction (Col. 4 lines 61-67, Col. 7 line 33-Col. 8 line 22, Col. 12 lines 39-46, Col. 26 lines 20-25)
- providing, by the transaction server, the indication to the retail terminal device indicating that the payment was processed for the transaction (Col. 7 lines 46-67, Col. 12 line 56- Col. 13 line 30, Col. 23 line 65-Col. 24 line 24, Col. 27 lines 7-11)
- receiving, by the retail terminal device, the indication (Col. 7 lines 46-67, Col. 12 line 56- Col. 13 line 30, Col. 23 line 65-Col. 24 line 24, Col. 27 lines 7-11).
- completing, by the retail terminal device, processing of the transaction between the retail terminal, the transaction server, and the mobile device based on the receiving of the indication (Col. 7 lines 46-67, Col. 12 line 56- Col. 13 line 30, Col. 23 line 65-Col. 24 line 24, Col. 27 lines 7-11).
- wherein the preregistered account comprising payment details  (Col. 13 line 41-Col. 14 line 31)
Laracey does not disclose:
 providing, by the mobile application of the mobile device, a signed version of the token to the transaction server based on the token that identifies the transaction, the payment, the consumer, 
validating, by the transaction server, the signed version of the token received from the mobile device; 
associating, by the transaction server, the token with the transaction, the consumer and [a preregistered account of the consumer], the payment, and the retail terminal device, [wherein the preregistered account comprising payment details based on a registered account associated with the consumer].

         Payne however discloses:
 providing, by the mobile application of the mobile device, the token to the transaction server and signing the token (Col. 5 lines 27-45), 
validating, by the transaction server, the token that is signed and that is received from the mobile device (Col. 5 line 57-Col. 6 line 8), 
associating, by the transaction server, the token with the transaction, the consumer and [a preregistered account of the consumer], the payment, and the retail terminal device, [wherein the preregistered account comprising payment details based on a registered account associated with the consumer] (Col. 5 lines 27-45).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Laracey to include providing, by the mobile application of the mobile device, a signed version of the token to the transaction server based on the token that identifies the transaction, the payment, the consumer, validating, by the transaction server, the signed version of the token received from the mobile device; associating, by the transaction server, the token with the transaction, the consumer and [a preregistered account of the consumer], the payment, and the retail terminal device, [wherein the preregistered account comprising payment details based on a registered account associated with the consumer], as disclosed in Payne, in order to provide a network sales system to record a purchase transaction by verifying an access message authenticator  (see Payne Col. 3 lines 45-55). 
The combination of Laracey and Payne does not disclose  registering, by a registration service of a retailer, a consumer with a loyalty program of the retailer; obtaining, by the registration service, permission from the consumer during the registering for engaging transaction features of a transaction sever; providing, by the registration service, details of an account of the consumer with the retailer to the transaction server based on the obtaining, wherein the account is maintained as a preregistered account by the transaction server.
Ciancio however discloses:
- registering, by a registration service of a retailer, a consumer with a loyalty program of the retailer (Col. 2 lines 31-40)
- obtaining, by the registration service, permission from the consumer during the registering for engaging transaction features of a transaction sever (Col. 2 lines 41-55)
- providing, by the registration service, details of an account of the consumer with the retailer to the transaction server based on the obtaining, wherein the account is maintained as a preregistered account by the transaction server (Col. 8 lines 39-48, Col. 9 lines 17-28, Col. 14 lines 11-14)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Laracey and Payne to include registering, by a registration service of a retailer, a consumer with a loyalty program of the retailer; obtaining, by the registration service, permission from the consumer during the registering for engaging transaction features of a transaction sever; providing, by the registration service, details of an account of the consumer with the retailer to the transaction server based on the obtaining, wherein the account is maintained as a preregistered account by the transaction server, as disclosed in Payne, in order to provide a reward system which can provide a reward or rebate based upon customer purchases in selected product categories. (see Ciancio Col. 1 lines 7-10). 
The combination of Laracey, Payne and Cancio does not disclose providing, by a transaction server, a mobile application, to a mobile device of the consumer for the consumer to interact with the transaction server and a retail terminal device of the retailer.
PATEL however discloses: 
-  providing, by a transaction server, a mobile application, to a mobile device of the consumer for the consumer to interact with the transaction server and a retail terminal device of the retailer (¶0015)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Laracey, Payne and Cancio to include providing, by a transaction server, a mobile application, to a mobile device of the consumer for the consumer to interact with the transaction server and a retail terminal device of the retailer, as disclosed in PATEL, in order to provide a mobile management service may provide customers with an integrated family of software tools configured toaid the customers in managing the deployment, expenses, and support of mobile devices (see PATEL ¶0012). 

Regarding Claim 19, Laracey discloses communicating further includes communicating with the consumer through one or more website pages of a web portal for an enterprise associated with the retail terminal device (Col. 3 lines 58-66, Col. 4 lines 31-38, Col. 5 lines 49-54, Col. 8 lines 23-48, Col. 9 lines 17-29, Col.9 lines 60-67, Col. 10 lines 1-9, Col. 10 lines 56-65, Col. 13 lines 46-55, Col. 15 lines 58-65, Col. 16 lines 22-26, Col. 30 line 65-Col. 31 line 2).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Laracey, Payne, Cancio and PATEL in further view of Roshandel (US 20080162292 A1).
The combination of Laracey, Payne, Cancio and PATEL do not disclose the retail terminal device is a kiosk.
Roshandel however discloses the retail terminal device is a kiosk (¶0033).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Laracey, Payne, Cancio and PATEL to include the retail terminal device is a kiosk as disclosed in Roshandel, in order to improve and provide a point of sale (POS) system that includes a POS device linked to a voice over Internet Protocol (VoIP) (see Roshandel Abstract). 



Conclusion






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685